DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4, 5, 7, and 8, the prior art of record does not disclose or suggest the recited “a tangent line of the roller surface at the upstream end of the nip does not intersect the guide surface” along with the remaining claim limitations.
Regarding claim 6, the prior art of record does not disclose or suggest the recited “wherein the distance from the downstream end of the guide surface to the roller is shorter at both axial ends of the roller than at the center of the roller” along with the remaining claim limitations.
Regarding claims 9-16, the prior art of record does not disclose or suggest the recited “conveyor belt configured to convey a sheet with a toner image formed thereon to the guide surface of the chute… wherein the upstream end of the guide surface is located at a position lower than a position of a sheet conveyance surface of the conveyor belt and at a position upstream of a position of a downstream end of the belt frame in the conveyance direction” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 8, filed 1/6/22, with respect to claim 1 have been fully considered and are persuasive. The previous rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.